EXHIBIT 10.59

STOCK PLEDGE AGREEMENT

          THIS STOCK PLEDGE AGREEMENT is made and entered into as of the 3rd day
of January, 2002, by and between PATRICK G. JONES (the “Pledgor”) and PTEK
HOLDINGS, INC., Georgia corporation (the “Secured Party”).

W I T N E S S E T H:

          WHEREAS, the Pledgor has been granted 96,000 shares of the $.01 par
value common stock (the “Shares”) of Secured Party pursuant to that certain
Restricted Stock Award Agreement dated December 28, 2001 (the “RSA Agreement”);
and

          WHEREAS, in connection with such grant, Pledgor has delivered a
Promissory Note of even date herewith (the “Note”) to the Secured Party in the
principal amount of $68,846.46; and

          WHEREAS, to secure the payment of all obligations of the Pledgor under
the Note, the Pledgor has agreed to pledge to the Secured Party, and to grant
the Secured Party a security interest in, all of the Shares;

          NOW, THEREFORE, for and in consideration of the premises and the
agreements and covenants contained herein, the parties hereto agree as follows:

          1.          Security Interest.  The Pledgor hereby unconditionally
grants and assigns to the Secured Party, its successors and assigns, a
continuing security interest in and security title to the Shares.  The Pledgor
has delivered to and deposited with the Secured Party certificates representing
the Shares and stock powers endorsed in blank, as security for payment of (i)
all obligations of the Pledgor to the Secured Party under the Note, and any
extension, renewal, amendment or modification thereof, and (ii) all obligations
of the Pledgor to the Secured Party hereunder. Beneficial ownership of the
Shares, including, without limitation, all voting, consensual and dividend
rights, shall remain in the Pledgor until the occurrence of a Default pursuant
to Section 3 hereof.

          2.          Representation and Warranty.   The Pledgor hereby
represents and warrants to the Secured party that except for the security
interest created hereby, the Pledgor owns the Shares free and clear of all
liens, claims and encumbrances, and has the unencumbered right to pledge the
Shares, subject to the terms and conditions of the RSA Agreement.

          3.          Default.  Upon the occurrence of an Event of Default under
the Note, or if the Pledgor shall fail to perform or observe any provision of
this Agreement and such failure shall continue for thirty (30) days after notice
is given by the Secured Party to the Pledgor of such failure (any of such
occurrences being hereinafter referred to as a “Default”), the Secured Party
shall be entitled, without limitation, to exercise the following rights, which
the Pledgor hereby agrees to be commercially reasonable:



--------------------------------------------------------------------------------

          (a)          to receive all amounts payable in respect of the Shares
otherwise payable to the Pledgor, and to exercise all of the rights, powers and
remedies of the Pledgor with respect to such payments;

          (b)          to transfer all or any part of the Shares into the
Secured Party’s name or the name of its nominee or nominees;

          (c)          to vote all or any part of the Shares (whether or not
transferred into the name of the Secured Party) and give all consents, waivers
and ratifications in respect of the Shares and otherwise act with respect
thereto as though it were the outright owner thereof;

          (d)          at any time or from time to time to sell, assign and
deliver, or grant options to purchase, all or any part of the Shares in one or
more blocks, or any interest therein, at any public or private sale at any
exchange or elsewhere, without demand of performance, advertisement or notice of
intention to sell or of the time or place of sale or adjournment thereof (all of
which are hereby expressly and irrevocably waived by the Pledgor), for cash, on
credit or for other property, for immediate or future delivery without any
assumption of credit risk, and for such price or prices and on such terms as the
Secured Party in its sole discretion may determine; the Pledgor agrees that to
the extent that notice of sale shall be required by law that at least five (5)
business days’ notice to the Pledgor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification; the Secured Party shall not be obligated to make any sale of the
Shares regardless of notice of sale having been given; the Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and any such sale may, without further notice, be made
at the time and place to which it was so adjourned; the Pledgor hereby waives
and releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Shares, whether before or after sale hereunder,
and all rights, if any, of marshalling the Shares; at any such sale, unless
prohibited by applicable law, the Secured Party may bid for and purchase all or
any part of the Shares so sold free from any such right or equity of redemption;
and the Secured Party shall not be liable for failure to collect or realize upon
any or all of the Shares or for any delay in so doing nor shall any of them be
under any obligation to take any action whatsoever with regard thereto; and

          (e)          generally, to take all such other action as the Secured
Party in its sole discretion may determined as incidental or conducive to any of
the matters or powers mentioned in the foregoing provisions of this Section 3
and which the Secured Party may or can be do lawfully and to use the name of the
Pledgor for the purposes aforesaid and in any proceedings arising therefrom.

          4.          Application of Proceeds.  The proceeds of the public or
private sale or other disposition shall be applied (a) to the costs incurred in
connection with the sale; (b) to any unpaid interest which may have accrued on
any obligations secured hereby; (c) to any unpaid principal on any obligations
secured hereby; and (d) to damages incurred by the Secured Party by reason of
any breach secured against hereby, in such order as the Secured Party may
determine, and any remaining proceeds shall be paid over to the Pledgor or
others as provided by law.  In the event

2



--------------------------------------------------------------------------------

the proceeds of the sale or other disposition of the Shares are insufficient to
pay such expenses, interest, principal, obligations and damages, the Pledgor
shall remain liable to the Secured Party for any such deficiency.

          5.          Additional Rights of Secured Party.  In addition to its
rights and privileges under this Agreement, the Secured Party shall have all the
rights, powers and privileges of a secured party under the Georgia Uniform
Commercial Code.

          6.          Return of Shares to Pledgor.  Upon payment in full of all
principal and interest on the Note, this Agreement shall terminate and the
Secured Party shall return to the Pledgor all of the then remaining Shares.

          7.          Voting Rights.

          (a)          For so long as any of the obligations secured hereby
remain unpaid, after a Default, (i) the Secured Party may exercise all voting
rights, and all other ownership or consensual rights of the Shares, but under no
circumstances is the Secured Party obligated by the terms of this Agreement to
exercise such rights, and (ii) the Pledgor hereby appoints the Secured Party the
Pledgor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote the
Shares in any manner the Secured Party seems advisable for or against all
matters submitted or which nay be submitted to a vote of shareholders.  The
power-of-attorney granted hereby is coupled with an interest and shall be
irrevocable.

          (b)          For so long as the Pledgor shall have the right to vote
the Shares, the Pledgor covenants and agrees that it will not, without the prior
written consent of the Secured Party, vote or take any consensual action with
respect to the Shares which would constitute a default under this Agreement.

          8.          Assignment.  The Pledgor shall not transfer, assign or
otherwise dispose of its beneficial interest in any of the Shares without the
prior written consent of the Secured Party.

          9.          Notices.  Any notices or other communications required or
permitted by this Agreement shall be in writing and shall be deemed to have been
duly given and delivered when delivered in person, when mailed postage prepaid
by registered or certified mail with return receipt requested, or when delivered
by overnight delivery service to the recipient at the address set forth below,
or to such other address as to which the other party has been subsequently
notified in writing by such recipient.

3



--------------------------------------------------------------------------------

Pledgor:

Secured Party:

 

 

Patrick G. Jones

PTEK Holdings, Inc.

155 Helmsley Drive

3399 Peachtree Road

Atlanta, GA 30327

The Lenox Building, Suite 600

 

Atlanta, GA 30326

 

Attention: Chief Legal Officer

          10.          Applicable Law; Binding Agreement.  The provisions of
this Agreement shall be construed and interpreted, and all rights and
obligations of the parties hereto determined, in accordance with the laws of the
State of Georgia.  This Agreement, together with all documents referred to
herein, constitutes the entire agreement between the Pledgor and the Secured
Party with respect to the matters addressed herein and may not be modified
except by a writing executed by the Secured Party and Pledgor.  This Agreement
may be executed in multiple counterparts, each of which shall be deemed an
original but all of which, taken together, shall constitute one and the same
instrument.

          11.          Severability.  If any Section or part thereof shall for
any reason be held or adjudged to be invalid, illegal or unenforceable by any
court of competent jurisdiction, such Section or part thereof so adjudicated
invalid, illegal or unenforceable shall be deemed separate, distinct and
independent, and the remainder of this Agreement shall remain in full force and
effect and shall not be affected by such holding or adjudication.

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the day and year first above written.

 

PLEDGOR:

 

 

 

/s/ PATRICK G. JONES

 

--------------------------------------------------------------------------------

 

Patrick G. Jones

 

 

 

SECURED PARTY:

 

 

 

PTEK HOLDINGS, INC.

 

 

 

By:

/s/ PATRICK G. JONES

 

 

--------------------------------------------------------------------------------

 

 

Patrick G. Jones
Executive Vice President

4